United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-50072
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BLAS H. DELGADO, Esq.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CV-788-FB
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     Blas H. Delgado appeals the district court’s grant of

summary judgment in favor of the Government in its suit to

collect on promissory notes.   Delgado asserts that the district

court was precluded from granting summary judgment because he

presented sufficient evidence to show that there were genuine

issues of material fact and that a clerical error in the judgment

requires reversal.   “To recover on a promissory note, the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50072
                                 -2-

Government must show (1) the defendant signed it, (2) the

Government is the present owner or holder, and (3) the note is in

default.”   United States v. Lawrence, 276 F.3d 193, 197 (5th Cir.

2001).   The Government filed a properly supported motion for

summary judgment; thus, the burden shifted to Delgado to provide

competent summary judgment evidence setting forth specific facts

that demonstrate a genuine issue for trial.     See FED. R. CIV. P.

56(e).   The evidence Delgado presented to demonstrate a genuine

issue as to the amount owed was not sufficient to meet his burden

under FED. R. CIV. P. 56(e).

     The clerical error in the judgment does not warrant

reversal.   See FED. R. CIV. P. 60(a).   In a footnote in its brief,

the Government asks for leave of this court to file a motion with

the district court to correct the clerical error pursuant to FED.

R. CIV. P. 60(a).   With the issuance of this opinion, that request

is moot.

     AFFIRMED.